
	
		II
		110th CONGRESS
		2d Session
		S. 3403
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to require
		  determination of the maximum feasible fuel economy level achievable for cars
		  and light trucks for a year based on a projected fuel gasoline price that is
		  not less than the applicable high gasoline price projection issued by the
		  Energy Information Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Accuracy in Fuel Economy Standards
			 Act.
		2.Determination of
			 maximum feasible fuel economy standards for passenger automobiles and
			 non-passenger automobiles based on the most recent high gasoline price
			 projectionSection 32902 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(l)Calculation of
				maximum feasible fuel economy standards
					(1)In
				generalThe Secretary shall determine the maximum feasible fuel
				economy level achievable for passenger automobiles and non-passenger
				automobiles for each model year for purposes of this section based on a
				projected gasoline price that is not less than the applicable high gasoline
				price projection issued by the Energy Information Administration.
					(2)Applicable high
				gasoline price projection definedIn this subsection the term
				applicable high gasoline price projection means the greatest of a
				range of estimated gasoline prices that the Energy Information Administration
				issues as part of its annual energy outlook, short-term energy outlook, or
				similar analyses, for the year or years corresponding to the model year or
				model years for which the Secretary is prescribing an average fuel economy
				standard under this section, and for the range of years considered by the
				Secretary in determining the costs and benefits associated with such
				standard.
					.
		
